EXHIBIT 10.62

 

Contract #96-412-026
Hopkins County Coal, LLC
Amendment No. 1

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED COAL SUPPLY AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED COAL SUPPLY AGREEMENT (“Amendment
No. 1”) is entered into effective as of January 1, 2000, by and between
LOUISVILLE GAS AND ELECTRIC COMPANY (hereinafter referred to as “Buyer”), whose
address is 220 West Main Street, Louisville, Kentucky 40202, and HOPKINS COUNTY
COAL, LLC, a Delaware limited liability company and WEBSTER COUNTY COAL, LLC, a
Delaware limited liability company (successor to WEBSTER COUNTY COAL
CORPORATION, a Kentucky corporation), both having an address of 1717 South
Boulder Avenue, Tulsa, Oklahoma 74119-4886, (the foregoing companies hereinafter
referred to as “Seller”). In consideration of the agreements herein contained,
the parties hereto agree as follows.

 

1.0 AMENDMENTS

 

The Amended and Restated Agreement heretofore entered into by the parties, dated
effective April 1, 1998, and identified by the Contract Number set forth above,
(hereinafter referred to as “Agreement”) is hereby amended as follows:

 

2.0 TERM

 

2.1           Section 2.0 Term, is hereby modified to read as follows:

 

“The Term of this Agreement shall continue through December 31, 2001.”

 

3.0 QUANTITY

 

3.1                                 Section 3.0 Quantity, is deleted and replace
with the following:

 

“During the Term, Seller shall deliver and Buyer shall purchase and accept
delivery of the following quantities of coal.

 

YEAR

 

BASE QUANTITY (TONS)

 

 

 

 

 

December 1999

 

60,000

*

2000

 

1,250,000

 

2001

 

1,250,000

 

--------------------------------------------------------------------------------

* The additional 60,000 tons in December 1999 are in addition to the base
quantity of 1,500,000 tons for 1999 and are priced as set forth in Section 8.1.

 

Such coal shall be delivered ratably throughout the Term in accordance with
reasonable delivery schedules to be mutually agreed by Buyer and Seller.”

 

--------------------------------------------------------------------------------


 

 

 

3.2                                 Section 3.1 Option to Increase or Decrease
Quantity is added and reads as follows:

 

“Buyer shall have the right to increase or decrease the Base Quantity to be
delivered hereunder by up to 31,250 tons per calendar quarter (three months),
for example, if Buyer increases the quantity by 31,250 tons each quarter during
a calendar year, the net increase will be 125,000 tons. Buyer shall exercise
such option by giving Seller such notice stating Buyer’s exercise of the option
and specifying the increase or decrease in tonnage, no later than thirty days
prior to the first day of the quarter in which the increased or decreased
tonnage will be delivered.”

 

4.0 SOURCE

 

4.1                                 Section 4.1 Source is hereby deleted and
replaced with the following:

 

“The coal sold hereunder shall be supplied from any one of the geological seams
Western Kentucky #11, #12, and #9 (surface and underground), of any one of the
Seller’s Hopkins County Mines, and/or from Seller’s Webster County Coal, LLC
Dotiki Mine Complex, (all of the foregoing sources herein after referred to as
the “Coal Property”).”

 

5.0 DELIVERY

 

5.1                                 Section 5.1 Buyer’s Option is hereby deleted
and replaced with the following:

 

“The Delivery Points shall be designated as follows: For the Hopkins County
mines, the coal shall be delivered F.O.B. railcar at the Hopkins County rail
loading facility near Madisonville, Kentucky on the Paducah and Louisville
Railroad (the “Delivery Point”). For mines in the Dotiki Mine Complex, the coal
shall be delivered F.O.B. railcar at the Dotiki rail loading facility near
Madisonville, Kentucky on the CSXT Railroad which is accessible by the Paducah
and Louisville Railroad (the “Delivery Point”). Seller may deliver the coal at a
location different from the Delivery Points, provided, however that Seller shall
reimburse Buyer for any resulting increases in the cost of transporting the coal
to Buyer’s generating stations. Any resulting savings in such transportation
costs shall be shared by Buyer and Seller. Buyer may request to change the
Delivery Point to either F.O.B. truck or F.O.B. barge. Upon Buyer’s

 

--------------------------------------------------------------------------------


 

notification to Seller of its desire to change the Delivery Point, Buyer and
Seller shall mutually agree in writing upon the change(s) and the time frame
wherein such change will take place.”

 

5.2                                 Section 5.3 Delivery to Sebree Dock is
deleted in its entirety.

 

6.0 QUALITY

 

6.1                                 Section 6 Quality is amended as follows:

 

“Seller has the option to supply coal of two different qualities, noted as
Quality #1 and Quality #2. Seller shall exercise such option by giving Buyer
such notice stating Seller’s intent to supply coal of Quality #1 or Quality #2,
no later than the fifteenth of the month, prior to the first day of the calendar
month during which that particular coal Quality will be delivered. After Seller
gives notice of the particular quality to be delivered for a given calendar
month, Seller must supply coal of that quality for the entire calendar month.
Seller shall not supply coals of Quality #1 and Quality #2 during the same
calendar month.

 

The following specifications are amended:

 

QUALITY #1

 

All specifications are the same as specified in Section 6.1 of the Amended and
Restated Coal Supply Agreement for coal to be delivered during the Secondary
Term.

 

QUALITY #2

 

Specifications

 

Guaranteed Monthly
Weighted Average

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

BTU/LB.

 

Min. 11,200

 

<10,900

 

 

 

 

 

 

 

ASH (lbs/Mmbtu)

 

Max. 12.00

 

>13.00

 

 

All other specifications are the same as specified in Section 6.1 of the Amended
and Restated Coal Supply Agreement for coal to be delivered during the Secondary
Term.

 

6.2                                 Section 6.4 Suspension and Termination is
deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

“If the coal sold hereunder fails to meet one or more of the Guaranteed Monthly
Weighted Averages set forth in §6.1 for any two months during any twelve month
rolling period during the term of this Agreement, or if two (2) truck shipments
or three (3) barge shipments in a seven-day period are rejectable by Buyer, or
if Buyer receives at its generating station two (2) rail shipments which are
rejectable in any ten-day period, Buyer may, upon notice confirmed in writing
and sent to Seller by certified mail, terminate this Agreement and exercise all
its other rights and remedies under applicable law and in equity for Seller’s
breach.”

 

7.0 PRICE

 

7.1                                 Section 8.1 Base Price is deleted and
replaced with the following:

 

“The base price (“Base Price”) of the coal to be sold hereunder will be firm and
in accordance with the following schedule:

 

QUALITY #1 - HOPKINS COUNTY MINE

 

 

 

BASE PRICE

 

Year

 

$ Per MMBtu

 

$ Per Ton A 11,400Btu

 

 

 

 

 

 

 

2000

 

$

0.8224

 

$

18.75

 

2001

 

$

0.8224

 

$

18.75

 

 

QUALITY #2 - HOPKINS COUNTY MINE

 

 

 

BASE PRICE

 

Year

 

$ Per MMBtu

 

$ Per Ton A 11,200 Btu

 

 

 

 

 

 

 

2000

 

$

0.8100

 

$

18.14

 

2001

 

$

0.8100

 

$

18.14

 

 

QUALITY #1- DOTIKI MINE

 

 

 

BASE PRICE

 

Year

 

$ Per MMBtu

 

$ Per Ton A 11,400Btu

 

 

 

 

 

 

 

2000

 

$

0.7952

 

$

18.13

 

2001

 

$

0.7952

 

$

18.13

 

 

--------------------------------------------------------------------------------


 

QUALITY #2 - DOTIKI MINE

 

 

 

BASE PRICE

 

Year

 

$ Per MMBtu

 

$ Per Ton (a, 11,200 Btu

 

 

 

 

 

 

 

2000

 

$

0.7821

 

$

17.52

 

2001

 

$

0.7821

 

$

17.52

 

 

7.2                                 Section 8.2 Quality Price Discounts,
paragraph (b) is deleted and replaced with the following:

 

“Notwithstanding the foregoing, for each specification each month, there shall
be no discount if the actual Monthly Weighted Average meets the applicable
Discount Point set forth below. However, if the actual Monthly Weighted Average
fails to meet such applicable Discount Point, then the discount shall be
calculated on the basis of the difference between the actual Weighted Average
and the Guaranteed Monthly Weighted Average pursuant to the methodology shown in
Exhibit A of the Agreement.

 

The Guaranteed Monthly Weighted Average and Discount Points shall be calculated
as follows:

 

QUALITY #1

 

 

 

Guaranteed Monthly
Weighted Average

 

Discount Point

 

 

 

 

 

 

 

BTU/Lb.

 

Min. 11,400

 

11,250

 

 

 

 

 

 

 

Lb/MMBtu

 

 

 

 

 

SULFUR

 

Max. 3.125

 

3.325

 

ASH

 

Max. 11.75

 

12.50

 

MOISTURE

 

Max. 11.50

 

13.00

 

 

QUALITY #2

 

 

 

Guaranteed Monthly
Weighted Average

 

Discount Point

 

 

 

 

 

 

 

BTU/Lb.

 

Min. 11,200

 

11,050

 

 

 

 

 

 

 

Lb/MMBtu

 

 

 

 

 

SULFUR

 

Max. 3.125

 

3.325

 

ASH

 

Max. 12.00

 

12.75

 

MOISTURE

 

Max. 11.50

 

13.00

 

 

For example, if the Monthly Weighted Average of ash for Quality #1 equals 13.5
lb/MMBtu, then the applicable discount would be (13.5 lb - 11.75 lb.) X
$0.0083/lb./MMBtu = $0.01453/MMBtu.

 

--------------------------------------------------------------------------------


 

7.3                                 Section 8.3 Price, Terms and Conditions
Review is deleted in its entirety.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 on the
day and year below written, but effective as of the day and year first set forth
above.

 

 

HOPKINS COUNTY COAL, LLC.

LOUISVILLE GAS AND ELECTRIC
COMPANY

 

 

BY:

 

 

BY:

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

WEBSTER COUNTY COAL, LLC

 

 

 

BY:

 

 

 

TITLE:

 

 

 

 

 

DATE:

 

 

 

 

--------------------------------------------------------------------------------